Case 3:20-cv-08267-ZNQ-TJB Document 103 Filed 08/09/21 Page 1 of 2 PageID: 1249

                                      BROMBERG LAW LLC
 YAEL BROMBERG, ESQ., PRINCIPAL*                                        43 West 43rd Street, Suite 32
 BRETT M. PUGACH, ESQ., OF COUNSEL**                                    New York, NY 10036-7424

 T: (212) 859-5083 | F: (201) 586-0427                                  P.O. Box 1131
                                                                        Glen Rock, NJ 07452-1131


                                                        August 9, 2021
 VIA ELECTRONIC FILING
 Hon. Zahid N. Quraishi, U.S.D.J.
 Clarkson S. Fisher Building & U.S. Courthouse
 402 East State Street, Court Room 7W
 Trenton, NJ 08608

        RE:       Conforti v. Hanlon, Case 3:20-cv-08267-ZNQ -TJB
                  Recent Opinion Issued in Mazo v. Way

 Dear Judge Quraishi:

          This firm represents the Plaintiffs in the above-captioned matter. Plaintiffs write to apprise
 the Court of a recent for-publication decision issued on July 30, 2021 by Chief Judge Wolfson in
 Mazo v. Way, ___ F. Supp. 2d. ____, 2021 U.S. Dist. LEXIS 142472 (D.N.J. 2021). The Mazo
 case, in which several defendant parties are the same as in this matter, addressed jurisdictional and
 procedural issues that are substantially similar if not identical to the ones raised by the Defendants
 in this (Conforti) matter. 1

         In particular, Chief Judge Wolfson rejected the defendants’ mootness argument, instead
 holding that the plaintiffs’ claims fell into the well-known exception of being “capable of
 repetition, yet evading review.” See id. at *9-17. She found the election timeframe to be too short
 of a period upon which to obtain meaningful review and found a reasonable expectation that the
 plaintiffs would run for office again, noting that such an “expectation obtains regardless of whether
 a plaintiff substantiates her plans with evidence” as has been applied to similar cases specifically
 in the election context. Id. at *11-14. Similarly, Chief Judge Wolfson rejected the defendants’
 ripeness argument despite the fact that the Plaintiffs had “not yet entered the 2022 primary, or
 asked for permission to use their original slogans in that race specifically,” instead finding that
 “Plaintiffs’ injuries are likely to repeat because they have happened already,” and in light of the
 fact that the State had not disavowed application of the same statutes at issue going forward. Id.
 at *20. In essence, the Court rejected the defendants’ overarching attempt to claim that a federal
 court “cannot hear this case because it is too far removed from 2020, and too far away from 2022,”


 1
   The substantive issue in the Mazo case centered around the constitutionality of state law
 limitations on the ability of candidates to use certain slogans next to their names on the ballot, such
 as the ability to use the name of an individual or incorporated entity without having to receive their
 written consent, as currently prohibited by N.J.S.A. 19:23-17. In contrast, this case is about ballot
 design and the arrangement of candidate names on the ballot. The use of slogans is not contested
 by the Conforti plaintiffs, and has a minimal role in this matter.
            *   Licensed to practice in New Jersey, New York, and the District of Columbia
                           ** Licensed to practice in New Jersey and New York
Case 3:20-cv-08267-ZNQ-TJB Document 103 Filed 08/09/21 Page 2 of 2 PageID: 1250

 BROMBERG LAW LLC                                                    Hon. Zahid N. Quraishi, U.S.D.J.
                                                                                     August 9, 2021
                                                                                              Page 2


 holding that such a position “would place Plaintiffs in a constitutional catch-22 with no clear path
 to jurisdiction.” Id. at *25.

         Plaintiffs bring this case to the Court’s attention not to reopen lengthy briefing, but simply
 to ensure that the Court is aware of this very recent opinion, decided after the close of briefing, in
 light of the similarity of the jurisdictional and procedural arguments raised and decided.

        Thank you for the Court’s consideration of this matter.

                                                          Respectfully submitted,

                                                          /s/ Brett M. Pugach
                                                          Brett M. Pugach, Esq.
                                                          Yael Bromberg, Esq.
                                                          BROMBERG LAW LLC

                                                          -and-

                                                          Flavio L. Komuves, Esq.
                                                          WEISSMAN & MINTZ

                                                          Counsel for Plaintiffs

 CC.    All Counsel of Record (via electronic filing)




                                                 2 of 2
